Citation Nr: 1745257	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1962 to November 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran is diagnosed with PTSD that is medically attributed to verified in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for PTSD

The Veteran seeks entitlement to service connection for PTSD.  He asserts his current PTSD is the result of his time in service.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board finds the requirements for service connection have been met. 

First, the Board notes that the Veteran's stressors have been conceded. The Veteran asserts that while in Vietnam his base was attacked by enemy rocket and motor fire on a regular basis and he was always in fear of being killed during these attacks.  The Veteran's personnel records confirm the Veteran was stationed in Vietnam and the RO conceded his in-service stressors based on his fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f)(3); February 2014 statement of the case.  The Board concurs with the RO's favorable finding. 

The Board notes that there have been conflicting opinions as to whether the Veteran has an Axis I diagnosis of PTSD that is linked to his in-service stressors.  VA treatment records indicate the Veteran was diagnosed with PTSD as early as July 2005, after reporting symptoms such as combat related nightmares, combat related intrusive thoughts, exaggerated startle response, and feeling disconnected from friends and loved ones after being subjected to mortar attacks, sniper fire and the constant fear of hostile activity during service.  In May 2011, however, a VA examiner reported the Veteran did not meet the criteria for a diagnosis of PTSD.  More recently, the Veteran was evaluated by a private psychologist.  See October 2017 Disability Consultation for PTSD.  After the Veteran completed multiple questionnaires and a lengthy clinical interview, the psychologist opined that the Veteran meets the diagnostic criteria for PTSD and that he has suffered from this disorder since separating from the service in 1964 as a direct result of what he saw and heard in Vietnam.

In this case, the Board finds that the evidence is at least evenly balanced.  In view of the totality of the evidence, the Board finds the private psychologist diagnosing the Veteran with PTSD as a result of his time in service is at least as persuasive as the VA examination that did not diagnose PTSD.  The October 2017 private consultation appears to be very thorough and complete and not only diagnoses the Veteran with PTSD, but links his diagnosis to his experiences during service.  The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In summary, the Veteran's stressors have been conceded and the Veteran has a current diagnosis of PTSD that has been linked to his stressors that occurred during service. Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


